Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 4/17/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 04/25/2019. It is noted, however, that applicant has not filed a certified copy of the RU2019112788 application as required by 37 CFR 1.55.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
101 Analysis – Step 1
	Claim 1 is directed to a method which determines the priority order of a group of vehicles. Therefore, claim 1 is within at least one of the four statutory categories as it is a process. Claim 20 is a system reciting substantially the same limitations as claim 1. Therefore they also fit within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity,
and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A method of determining a trajectory estimation order for vehicles, one of the vehicles being communicatively coupled to a processor, the processor having access to information indicative of:
(i) a section of a road map corresponding to surroundings of the one of the vehicles, and 
(ii) road rules associated with the section of the road map,

the method being executable by the processor, the method comprising:

* identifying, by the processor, pairs of vehicles on the section of the road map that have intersecting potential trajectories; and
* identifying, by the processor, vehicle priority information indicative of priorities of vehicles on the section of the road map, the identifying
comprising:

o using, by the processor, the road rules for determining which one in a respective pair of vehicles has priority over the other one in the respective pair of vehicles; and

based on the vehicle priority information,

* determining, by the processor, a trajectory estimation order for vehicles on the section of the road map, such that a given vehicle having priority over another vehicle in the vehicle priority information is above another vehicle in the trajectory estimation order.


The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying… vehicle priority information” encompasses observing a surrounding area and making basic judgments done by drivers every day when approaching a stop intersection. A human driver is always aware of vehicles which could possibly intersect given their trajectory and determining the priority right of way order of vehicles at a stop sign

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method of determining a trajectory estimation order for vehicles, one of the vehicles being communicatively coupled to a processor, the processor having access to information indicative of:
(i) a section of a road map corresponding to surroundings of the one of the vehicles, and 
(ii) road rules associated with the section of the road map,

the method being executable by the processor, the method comprising:

* identifying, by the processor, pairs of vehicles on the section of the road map that have intersecting potential trajectories; and
* identifying, by the processor, vehicle priority information indicative of priorities of vehicles on the section of the road map, the identifying
comprising:

o using, by the processor, the road rules for determining which one in a respective pair of vehicles has priority over the other one in the respective pair of vehicles; and

based on the vehicle priority information,

* determining, by the processor, a trajectory estimation order for vehicles on the section of the road map, such that a given vehicle having priority over another vehicle in the vehicle priority information is above another vehicle in the trajectory estimation order.


For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of using a processor to enact the abstract idea and having the processor coupled to memory holding a road map and road rules merely amount to insignificant extra solution activity (MPEP § 2106.05) Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer of a processor to run the abstract ideas do not add significantly more to the abstract idea. Hence, the claim is not patent eligible. 
	Therefore, claim 1 is/are ineligible under 35 USC §101. 

Also, Independent claim 20 is/are ineligible under 35 USC §101 because it recites a system reciting substantially the same limitation as claim 14 and is therefore rejected for the same reasoning above.


Dependent claim 2 is/are ineligible under 35 USC §101 because it recites a limitation which further limits order of path estimation of the vehicles. It is never stated how this trajectory estimation is used by the vehicle to bring the idea into practical application or significantly more. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 3 is/are ineligible under 35 USC §101 because it recites a limitation which further how the order of the abstract idea will be laid out. It is never mentioned how the vertices are shown or represented in a physical or viewable space. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 4 is/are ineligible under 35 USC §101 because it recites a limitation which further how the target trajectory of a vehicle is calculated. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.


Dependent claim 5 is/are ineligible under 35 USC §101 because it recites a limitation which further limits how the estimated trajectory is calculated. It is never clearly stated how the target trajectory is brought into practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 6 is/are ineligible under 35 USC §101 because it recites a limitation which further limits which data is used to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity

Dependent claim 7 is/are ineligible under 35 USC §101 because it recites a limitation which further limits which data is used to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity

Dependent claim 8 is/are ineligible under 35 USC §101 because it recites a limitation which further limits how data is collected to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity


Dependent claim 9 is/are ineligible under 35 USC §101 because it recites a limitation which further limits which data is used to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity

Dependent claim 10 is/are ineligible under 35 USC §101 because it recites a limitation which further limits how data is collected to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity

Dependent claim 11 is/are ineligible under 35 USC §101 because it recites a limitation which further limits how data is collected to calculate the target trajectory of a vehicle. It is never stated how the calculated trajectory is used in a practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity

Dependent claim 12 is/are ineligible under 35 USC §101 because it recites a limitation which further how the order of the abstract idea will be laid out. It is never mentioned how the vertices are shown or represented in a physical or viewable space. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 13 is/are ineligible under 35 USC §101 because it recites a limitation which further how the order of the abstract idea will be laid out. It is never mentioned how the vertices are shown or represented in a physical or viewable space. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 14 is/are ineligible under 35 USC §101 because it recites a limitation which further how the order of the abstract idea will be laid out. It is never mentioned how the vertices are shown or represented in a physical or viewable space. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 15 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the order which the target trajectories are calculated. It is never stated how these trajectories are used in practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 16 is/are ineligible under 35 USC §101 because it recites a limitation which further limits that not all trajectories are calculated. It is never stated how these trajectories are used in practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 17 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the operation of the vehicles to be autonomous. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 18 is/are ineligible under 35 USC §101 because it recites a limitation which further limits sending information which is not clearly brought into practical application to other vehicles. It is never stated how these trajectories are used in practical application. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity.

Dependent claim 19 is/are ineligible under 35 USC §101 because it recites a limitation which further limits which data is sent to another vehicle. It is never stated how the data is used in a practical application to control the vehicles. This limitation does not add significantly more to the judicial exception as it only further limits the location for the insignificant extra solution activity


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jammoussi (U.S. Pat No. 9818299).

Regarding claim 1:
	Jammoussi teaches:

A method of determining a trajectory estimation order for vehicles, one of the vehicles being communicatively coupled to a processor, the processor having access to information indicative of: (“A host vehicle computer is programmed to receive intersection arrival data via vehicle-to-vehicle communications from one or more secondary vehicles. The computer assigns priority to each of the secondary vehicles based on the intersection arrival data and identifies one of the secondary vehicles as an immediately preceding vehicle. Upon receiving a ready signal clearance from the immediately preceding vehicle, the computer actuates a powertrain of the host vehicle, causing the host vehicle to proceed into, and through, the intersection.” [abstract])

(i) a section of a road map corresponding to surroundings of the one of the vehicles, and (“The navigation device 50 is in communication with the computer 30. The navigation device 50 determines a location of the vehicle relative to stored map data. To determine the location, the navigation device 50 may rely on information from a global navigation satellite system, distance data from sensors 35 attached to a drivetrain of the vehicle, a gyroscope and/or an accelerometer. Exemplary navigation devices 50 include known GPS navigation devices, personal navigation devices, and automotive navigation systems.”) col 3, 47-55

(ii) road rules associated with the section of the road map, (“at a block 125. the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65.” Col 5, 17-23 System is using well known road rules for the road section, the first vehicle to the intersection has the right of way, to determine the trajectory estimation order of the vehicles

the method being executable by the processor, the method comprising:
* identifying, by the processor, pairs of vehicles on the section of the road map that have intersecting potential trajectories; and (“Based on the determined priority, the host vehicle 60 identifies secondary vehicle 65b as being the immediately preceding vehicle (FIG. 3, block 130). In FIG. 5, secondary vehicle 65a proceeds through the intersection, and sends the ready signal clearance.” Col 7, 8-17; See also Col 3-5; “the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65.” Col 5, 17-24 System is identifying pairs of vehicles at the section of the road map which have potentially intersecting trajectories across the intersection. To identify the order of the vehicles the system must be identifying that the vehicles are at the section of road map and need to cross the intersection

* identifying, by the processor, vehicle priority information indicative of priorities of vehicles on the section of the road map, the identifying 
comprising: (Fig 3, 110-160 showing the flow chart of identifying vehicles which would intersect when approaching the intersection and identifying the priority order of the vehicles; “Based on the determined priority, the host vehicle 60 identifies secondary vehicle 65b as being the immediately preceding vehicle (FIG. 3, block 130). In FIG. 5, secondary vehicle 65a proceeds through the intersection, and sends the ready signal clearance. Host vehicle 60 may receive the ready signal clearance from secondary vehicle 65a, however, secondary vehicle 65a is not the immediate preceding vehicle to the host vehicle 60. Accordingly, the host vehicle 60 continues to wait at the intersection.” Col 7, 8-17; “the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65.” Col 5, 17-24; See also Col 3-5


 			-using, by the processor, the road rules for determining which one in a respective pair of vehicles has priority over the other one in the respective pair of vehicles; and (“Fig 3, 110-160 showing the flow chart of identifying vehicles which would intersect when approaching the intersection and identifying the priority order of the vehicles; “Based on the determined priority, the host vehicle 60 identifies secondary vehicle 65b as being the immediately preceding vehicle (FIG. 3, block 130). In FIG. 5, secondary vehicle 65a proceeds through the intersection, and sends the ready signal clearance. Host vehicle 60 may receive the ready signal clearance from secondary vehicle 65a, however, secondary vehicle 65a is not the immediate preceding vehicle to the host vehicle 60. Accordingly, the host vehicle 60 continues to wait at the intersection.” Col 7, 8-17; “the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65.” Col 5, 17-24 System has used rules, as are well known in the art when at a stop sign intersection, to determine which vehicle has priority over the other.

based on the vehicle priority information,
* determining, by the processor, a trajectory estimation order for vehicles on the section of the road map, 
such that a given vehicle having priority over another vehicle in the vehicle priority information is above another vehicle in the trajectory estimation order. (“Next, at a block 125. the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65. The list of the one or more secondary vehicles 65 is ordered such that the secondary vehicle 65 that arrived at the intersection first is at a top of the list, and proceeds sequentially, with the secondary vehicle 65 that arrived last at the bottom of the list. For example, the arrival time of each of the one or more secondary vehicles 65 may be used to create a list with the one or more secondary vehicles 65 in chronological order. The priority order may include arrival data for the host vehicle 60.” Col 5, 17-31 System determines a priority list where the highest priority vehicle is planned to go first

Regarding claim 17
As shown in the rejection above, Jammoussi disclosed the limitations of claim 1

Jammoussi further teaches
	
wherein the one of the vehicles and another vehicle are autonomous vehicles. (“The system 20 further provides increased efficiency in navigating multiple autonomous vehicles though an intersection. Accordingly, a vehicle computer 30 in a host vehicle 60 is programmed to receive intersection arrival data via vehicle-to-vehicle communications from one or more secondary vehicles 65. In certain applications, the arrival data includes a unique vehicle identification and an arrival time for each secondary vehicle.” Col 1, 45-53 System is directed to controlling autonomous vehicles through the intersection

Regarding claim 18
As shown in the rejection above, Jammoussi disclosed the limitations of claim 17

Jammoussi further teaches

wherein the method further comprises transmitting information indicative of the trajectory estimation order to the another vehicle. (“When the host vehicle 60 determines it has received the ready signal clearance from the immediately preceding secondary vehicle 65, the host vehicle 60 actuates a powertrain to proceed through the intersection. When the host vehicle 60 determines it has cleared the intersection, it sends a ready signal clearance for any secondary vehicles 65 waiting to proceed after the host vehicle 60.” Col 2, 8-15; “The ready signal clearance may include data indicating that the sending vehicle has cleared its ready status, the identity of the sending vehicle, the priority order of the sending vehicle, and the direction of travel of the sending vehicle. The ready signal clearance may be addressed to an immediately succeeding vehicle. The immediately succeeding vehicle may be identified as the vehicle having an arrival time that most closely succeeds the arrival time of the vehicle sending the ready signal clearance. The ready signal clearance may be a public broadcast received by all vehicles within range.” Col 5-6 67-10; System sends the priority order/ trajectory estimation order information which indicates where the vehicle stands in the priority of going across the intersection, E.G. if the vehicle has passed the intersection, where it currently stands in the order, or if it is ready to start movement. This information is indicative the estimation order as it is transmitting information to other vehicles relaying information about which step in the method the process is on.

Regarding claim 20:

Claim 20 recites a system having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi in view of Haynes (U.S. Pat No.10216189)

Regarding Claim 2
	As shown in the rejection above, Jammoussi disclosed the limitations of claim 1

	Jammoussi further teaches

wherein the method further comprises:
* using, by the processor, the trajectory estimation order for determining [[estimated trajectories]] Priority of vehicles on the section of the road map, (“Next, at a block 125. the computer 30 determines a priority order list for the one or more secondary vehicles 65 based on the received arrival data. The priority order is assigned by the computer 30 comparing the respective arrival data of the one or more secondary vehicles 65, and generating a chronological list of the one or more secondary vehicles 65. The list of the one or more secondary vehicles 65 is ordered such that the secondary vehicle 65 that arrived at the intersection first is at a top of the list, and proceeds sequentially, with the secondary vehicle 65 that arrived last at the bottom of the list. For example, the arrival time of each of the one or more secondary vehicles 65 may be used to create a list with the one or more secondary vehicles 65 in chronological order. The priority order may include arrival data for the host vehicle 60.” Col 5, 17-31 System determines a priority list where the highest priority vehicle is planned to go first and has the right of way in the road map section



Jammoussi does not explicitly teach determining estimated trajectories of vehicles on the section of the road map, such that: at least one estimated trajectory of the given vehicle is determined prior to determining at least one estimated trajectory of the another vehicle; and the at least one estimated trajectory of the another vehicle is determined based on the at least one estimated trajectory of the given vehicle, however Haynes does explicitly teach:

using, by the processor, the [[trajectory]] estimation order for determining estimated trajectories of vehicles on the section of the road map, 
such that: (“The prediction system can predict the future locations of the objects based at least in part on perception information (e.g., the state data for each object) received from the perception system, map data, sensor data, and/or any other data that describes the past and/or current state of the objects, the autonomous vehicle, the surrounding environment, and/or relationship(s) there between.” Col 7, 30-36; “At (612), the method (600) can include determining, by the computing system, an order at which the computing system determines a predicted future state for each object based at least in part on the priority classification for each object.” Col 24 56-67. System will predict trajectories of vehicles on the road map based on an order of estimation to estimate the trajectories of more important vehicles first

(i) at least one estimated trajectory of the given vehicle is determined prior to determining at least one estimated trajectory of the another vehicle; and (“At (612), the method (600) can include determining, by the computing system, an order at which the computing system determines a predicted future state for each object based at least in part on the priority classification for each object. For example, in some implementations, each object can be classified as either high-priority or low-priority, and the order can be determined such that each high-priority object has a predicted future state determined before a predicted future state is determined for any low-priority objects. In some implementations, determining an order at which the computing system determines a predicted future state for each object can be based on the priority rank assigned to each object. For example, the highest ranked object can have a predicted future state determined first, with each successive ranked object successively determined according to the respective priority rank for each object.” Col 24 56-67 System will estimate trajectory of the higher priority vehicles before the lower priority ones
(ii) the at least one estimated trajectory of the another vehicle is determined based on the at least one estimated trajectory of the given vehicle. (“At (616), the method (600) can include determining a motion plan for the autonomous vehicle based at least in part on the predicted future state for at least one of the objects. For example, a motion planning system can receive one or more predicted future states for one or more objects perceived by the autonomous vehicle, and can determine a motion plan for the autonomous vehicle based at least in part on the predicted future states for the one or more objects.” Col 25, 45-57 System is using estimated trajectories of other vehicles when estimating trajectories of the given vehicle



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jammoussi to include the teachings of as taught by Haynes as “the priority classification system can include a machine-learned object classifier configured to classify each perceived object, such as by classifying each object as high-priority or low-priority. The use of machine-learned models can improve the speed, quality, and/or accuracy of object priority classification. The improved ability to classify objects according to priority can allow for more efficient use of prediction system resources by, for example, allowing for future states of higher priority objects to be predicted before lower priority objects. Further, this can allow for the predicted future states for higher priority objects to be provided to a motion planning system sooner, reducing overall latency for determining a motion plan, thereby reducing autonomous vehicle response times and enhancing passenger safety and vehicle efficiency.” Col 3-4, 57-5. The addition of the system taught by Haynes increases vehicle safety by predicting the path of surrounding vehicles and objects to give the driver/ driving system a larger warning lead time in the possibility of a collision or hazard. By using the classification system to predict the trajectories of higher priority objects the system will work faster to quicker alert the system of unsafe conditions.

Regarding claim 4
The combinations of Jammoussi and Haynes, as shown in the rejection above, disclosed the limitations of claim 2
Haynes further teaches:

wherein the method further comprises:
* using, by the processor, estimated trajectories of the vehicles on the section of the road map for determining a target trajectory of the one of the vehicles. (“At (616), the method (600) can include determining a motion plan for the autonomous vehicle based at least in part on the predicted future state for at least one of the objects. For example, a motion planning system can receive one or more predicted future states for one or more objects perceived by the autonomous vehicle, and can determine a motion plan for the autonomous vehicle based at least in part on the predicted future states for the one or more objects.” Col 25, 45-52. Fig 1 102, 112 showing a processor is enacting the vehicle control method. System is using estimated trajectories of surrounding objects on the road section to help determine the own/ ego vehicles (on of the vehicles) planned path.

Regarding claim 9
The combinations of Jammoussi and Haynes, as shown in the rejection above, disclosed the limitations of claim 1
Haynes further teaches:

wherein the processor further has access to information indicative of positions of the vehicles on the section of the road map. (“The perception system 103 can identify one or more objects that are proximate to the autonomous vehicle 10 based on sensor data received from the one or more sensors 101 and/or the map data 126. In particular, in some implementations, the perception system 103 can determine, for each object, state data that describes a current state of such object (also referred to as features of the object). As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position);” Col 11, 26-45 System has access to information which can position the vehicles and road objects on a map to show their position

Regarding claim 10
The combinations of Jammoussi and Haynes, as shown in the rejection above, disclosed the limitations of claim 9
Jammoussi further teaches:

wherein the information indicative of the positions is gathered by a sensor system communicatively coupled to the one of the vehicles. (“The host vehicle 60 then sends out a request for arrival data (FIG. 3, block 115). The secondary vehicles 65a-c in the first positions around the intersection each send arrival data to the host vehicle 60. The host vehicle 60 receives the arrival data and determines priority of the secondary vehicles 65a-c based on arrival times (FIG. 3, blocks 120 and 125), as shown in the table below.” Col 6, 60-67 The ego vehicle (one of the vehicles) is in communication with sensor systems which are communicating the position information to the ego vehicle. Additionally, this limitation is also taught by Haynes in the section stated for the rejection of claim 9. 

Regarding claim 11
The combinations of Jammoussi and Haynes, as shown in the rejection above, disclosed the limitations of claim 10
Haynes further teaches:

wherein the one of the vehicles is equipped with the sensor system. (“The perception system 103 can identify one or more objects that are proximate to the autonomous vehicle 10 based on sensor data received from the one or more sensors 101 and/or the map data 126. In particular, in some implementations, the perception system 103 can determine, for each object, state data that describes a current state of such object (also referred to as features of the object). As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position);” Col 11, 26-45 The ego vehicle system (one of the vehicles) is collecting the information by a sensor on the vehicle which can position the vehicles and road objects on a map to show their position


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi and Haynes in further view of Conor (Machine learning Fundamentals)

Regarding claim 5
The combinations of Jammoussi and Haynes, as shown in the rejection above, disclosed the limitations of claim 4
Haynes further teaches:

wherein the using the estimated trajectories comprises:
* inputting, by the processor, the estimated trajectories of the vehicles into a Machine [[Learned Algorithm (MLA)]],
the M[[LA]] being configured to employ at least the estimated trajectories of the vehicles for outputting the target trajectory of the one of the vehicles. (“given information about the current locations and/or predicted future locations of objects, the motion planning system 105 can determine a total cost (e.g., a sum of the cost(s) and/or reward(s) provided by the cost function(s) and/or reward function(s)) of adhering to a particular candidate pathway. The motion planning system 105 can select or determine a motion plan for the autonomous vehicle 10 based at least in part on the cost function(s) and the reward function(s).” Col 12, 14-50 System uses a cost function to create the own (one of the vehicles) target trajectories while using the estimated trajectories of the other objects. Cost functions are a basic function of machine learning. As will be explained below, it would have been obvious to use a machine learning algorithm to create the own vehicles planned trajectory

Jammoussi and Haynes do not explicitly teach that the machine learned algorithm is used to output the own vehicles (one of the vehicles) target trajectory, however, Conor does explicitly teach

* inputting, by the processor, the estimated Data [[trajectories of the vehicles]] into a Machine Learned Algorithm (MLA), “In ML, cost functions are used to estimate how badly models are performing. Put simply, a cost function is a measure of how wrong the model is in terms of its ability to estimate the relationship between X and y. This is typically expressed as a difference or distance between the predicted value and the actual value. The cost function (you may also see this referred to as loss or error.) can be estimated by iteratively running the model to compare estimated predictions against “ground truth” — the known values of y.
The objective of a ML model, therefore, is to find parameters, weights or a structure that minimises the cost function.” Machine learning algorithms widely use a cost function to find the best solution to a problem.

It would have been obvious to one skilled in the art by the time of the effective filing date to modify the teaching of over Jammoussi and Haynes to include the teaching of Conor to create a continuously improving trajectory calculation system for the ego vehicle. The system of Haynes already employees the use of cost functions to find the best route for the ego vehicle. The teaching of Conor state that cost functions are a basic mechanism used in machine learning. It would have been obvious to use a machine learning algorithm in the teachings of Haynes to allow the system to continuously improve to ensure the safety and satisfaction of the vehicle user. It has long been known in the art that the use of machine learning algorithms improve the prediction systems of vehicles by having the programs continuously improve themselves as through their usage they constantly learn and improve their responses and predictions.

Regarding claim 6
The combinations of Jammoussi, Haynes, and Conor as shown in the rejection above, disclosed the limitations of claim 5
Haynes further teaches:

wherein the MLA is further configured to employ kinematic data about at least one of the vehicles for outputting the target trajectory of the one of the vehicles. (“The prediction system 104 can receive the state data from the perception system 103 and predict one or more future locations for each object based on such state data. For example, the prediction system 104 can predict where each object will be located within the next 5 seconds, 10 seconds, 20 seconds, etc. As one example, an object can be predicted to adhere to its current trajectory according to its current speed. As another example, other, more sophisticated prediction techniques or modeling can be used.” Col 11-12, 61-2; (“At (616), the method (600) can include determining a motion plan for the autonomous vehicle based at least in part on the predicted future state for at least one of the objects. For example, a motion planning system can receive one or more predicted future states for one or more objects perceived by the autonomous vehicle, and can determine a motion plan for the autonomous vehicle based at least in part on the predicted future states for the one or more objects.” Col 25, 45-52; “given information about the current locations and/or predicted future locations of objects, the motion planning system 105 can determine a total cost (e.g., a sum of the cost(s) and/or reward(s) provided by the cost function(s) and/or reward function(s)) of adhering to a particular candidate pathway. The motion planning system 105 can select or determine a motion plan for the autonomous vehicle 10 based at least in part on the cost function(s) and the reward function(s).” Col 12, 14-50”; The system is using kinematic data in that it is using the surrounding vehicles current speed (kinematic data) and using it to predict the vehicles future position. The own vehicle (one of the vehicles) is using this predicted location when creating its own target route through the machine learning algorithm


Regarding claim 7
The combinations of Jammoussi, Haynes, and Conor as shown in the rejection above, disclosed the limitations of claim 6
Haynes further teaches:

wherein the kinematic data comprises at least one of:
* position of the at least one of the vehicles;
* speed of the at least one of the vehicles; and
* acceleration of the at least one of the vehicles. (“the perception system can generate, for each object, state data that describes a current state of such object (also referred to as one or more features of the object). As examples, the state data for each object can describe an estimate of the object's: location (also referred to as position); speed (also referred to as velocity); acceleration; heading; yaw rate; orientation; size/footprint (e.g., as represented by a bounding polygon or other shape); type/class (e.g., vehicle, pedestrian, bicycle);” col 5, 23-31; “The prediction system can predict the future locations of the objects based at least in part on perception information (e.g., the state data for each object) received from the perception system, map data, sensor data,” Col 7, 30-35 System is collected kinematic data describing the surrounding objects and uses this information to determine the other objects motion plans


Regarding claim 8
The combinations of Jammoussi, Haynes, and Conor as shown in the rejection above, disclosed the limitations of claim 6
Haynes further teaches:

wherein the kinematic data is gathered by a sensor system communicatively coupled to the one of the vehicles. (“the perception system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle. As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors. The sensor data can include information that describes the location of objects within the surrounding environment of the autonomous vehicle. In some implementations, the sensor data can be obtained at a plurality of consecutive time frames. Based on sensor data received from the one or more sensors and/or the map data, the perception system can identify one or more objects that are proximate to the autonomous vehicle at each time frame. As an example, in some implementations, the perception system can segment the sensor data (e.g., the LIDAR data) into discrete object polygons and/or track objects frame-to-frame (e.g., iteratively over a number of consecutive time frames or periods). In particular, in some implementations, the perception system can generate, for each object, state data that describes a current state of such object (also referred to as one or more features of the object). As examples, the state data for each object can describe an estimate of the object's: location (also referred to as position); speed (also referred to as velocity); acceleration; heading; yaw rate; orientation;” Col 5, 3-29 System has sensor collecting the data. Is communicatively coupled to the sensors to collect and use the data

Claim(s) 3, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi in further view of Das (Flowchart tutorials 1: Introduction)

Regarding Claim 3
	As shown in the rejection above, Jammoussi disclosed the limitations of claim 1

	Jammoussi further teaches

a graph structure having vertices and edges, 
a given edge connecting a pair of vertices, 
the pair of vertices being indicative of a respective [[pair of]] vehicles on the section of the road map, and
the given edge representing which one of a first one in the respective pair of vehicles has priority over a second one in the respective pair of vehicles. Figure 3 shows a flow chart which is made of vertices and edges. The edges (Arrows connecting boxes) 125 to 130 etc. show the process of deciding the priority order of the vehicles

Jammoussi does not explicitly teach generating, by the processor, a graph structure, the pair of vertices being indicative of a respective pair of vehicles on the section of the road map, however Flowchart tutorial does explicitly teach:

wherein the identifying the vehicle priority information comprises:
* generating, by the processor, a graph structure having vertices and edges, 
a given edge connecting a pair of vertices, 
the pair of vertices being indicative of a respective pair of vehicles on the section of the road map, and
the given edge representing which one of a first one in the respective pair of vehicles has priority over a second one in the respective pair of vehicles. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    578
    301
    media_image1.png
    Greyscale

“welcome to your very first flowchart tutorial so what's a flowchart according to Google flow chart is a diagram of the sequence of movements or actions of people or things involved in a complex system or activity now that's very complex isn't it so to put it simply it's actually a drawn or graphical representation of any algorithm now I hope you know what is an algorithm an algorithm is nothing but a sequence of instructions that you need to follow to solve a particular problem”

The claim appears to merely define the construction of a flow chart to show the planned order of the vehicles. In the instant application figure 4, edges 411 match edges shown above pointed to by the left arrow and vertex 410 matches the right arrow shown. Flow charts are widely used throughout multiple industries to clearly illustrate an order of operations. It would have been obvious to one skilled in the art by the time of the effective filing date to use a processor to create a flow chart as claimed above by merely substituting the information to show the priority order of the vehicles by merely altering the flow chart to illustrate vehicle order instead of showing the process of buying a fish to give the known result of clearly showing the priority order of the vehicles. “The host vehicle 60 receives the arrival data, and determines a priority order list.” Jammoussi Col 1, 64-66. The vehicle with the highest priority is expected to go first, so it would be obvious that the higher priority vehicle is placed on the top, with the vehicles following in priority are respectively placed below the highest priority.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jammoussi to include the teachings of as taught by Flowchart tutorial to easily show the priority vehicle created by the system to have a simple to follow chart showing priority order of the vehicles at the intersection to avoid confusion of right of way and therefore increase system safety by not having the wrong vehicle move before their turn. It is further submitted by examiner it is never made clear where this flow chart is displayed or how it is used in anyway in regards to the disclosed method.



Regarding Claim 12
	As shown in the rejection above, Jammoussi and Flowchart tutorial disclosed the limitations of claim 3

	Flowchart tutorial further teaches

wherein the graph structure is a hierarchical structure representing a priority-based hierarchy between the vehicles, having on top thereof a main vehicle, the main vehicle being a least affected vehicle by the vehicles in the priority-based hierarchy than any other vehicle in the priority-based hierarchy.

    PNG
    media_image1.png
    578
    301
    media_image1.png
    Greyscale

As explained above, a flow chart is a well-known mechanism to visually display an order of operations. As would have been obvious to substitute for use in a vehicle priority situation, the flow chart would show the highest priority vehicle on the top of the flow chart as it is expected to move through the area first and will therefore take the first action. As the vehicle with the right of way will not worry about interference from other vehicles, as they are heeding way to the highest priority vehicle, it is therefore the least effected by other vehicles. The flow chart would obviously show the highest priority, the main vehicle would be on the top of the flow chart as it is least effected by the other vehicles 

Regarding Claim 13
	As shown in the rejection above, Jammoussi and Flowchart tutorial disclosed the limitations of claim 12

	Flowchart tutorial further teaches

wherein the identifying the vehicle priority information comprises generating a plurality of graph structures, the plurality of graph structures comprising a plurality of hierarchical structures each representing a respective priority-based hierarchy between respective vehicles, each hierarchical structure having on top thereof a respective main vehicle, the respective main vehicle being a least affected vehicle by the vehicles in the respectively associated priority-based hierarchy than any other vehicle in the respectively associated priority-based hierarchy. Flow charts are highly adaptable. It would have been obvious to one skilled in the art to create multiple flow charts for varying amounts of information. As previously stated, the top of a flow chart correlates to a first step. As the main/ highest priority vehicle will go first, it would have been obvious to place this vehicle at the top of the respective structure. By simple substitution of data by including or removing different vehicles and their priority from the data set, a plurality of graph structures with a plurality of hierarchical structures would be created.

Regarding Claim 14
	As shown in the rejection above, Jammoussi and Flowchart tutorial disclosed the limitations of claim 13

	Flowchart tutorial further teaches

	wherein the trajectory estimation order for a given priority-based hierarchy starts with the respective main vehicle. A flow chart begins with the first step on top, as the vehicle with the highest priority would go first in the order of vehicles, it would have been obvious to place the vehicle which is to go first at the top of the flowchart


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi and Das (Flowchart tutorials 1: Introduction) in further view of Haynes



Regarding Claim 15
	As shown in the rejection above, Jammoussi and Flowchart tutorial disclosed the limitations of claim 14

	Neither Jammoussi or flowchart tutorial explicitly teach wherein to determine the at least one estimated trajectory for the one of the vehicles, the method further comprises generating the at least one estimated trajectories of vehicles being above the one of the vehicles in the order, starting with the respective main vehicle and going down the order. However, Haynes does explicitly teach 

	wherein to determine the at least one estimated trajectory for the one of the vehicles, the method further comprises generating the at least one estimated trajectories of vehicles being above the one of the vehicles in the order, starting with the respective main vehicle and going down the order. (“At (612), the method (600) can include determining, by the computing system, an order at which the computing system determines a predicted future state for each object based at least in part on the priority classification for each object. For example, in some implementations, each object can be classified as either high-priority or low-priority, and the order can be determined such that each high-priority object has a predicted future state determined before a predicted future state is determined for any low-priority objects. In some implementations, determining an order at which the computing system determines a predicted future state for each object can be based on the priority rank assigned to each object. For example, the highest ranked object can have a predicted future state determined first, with each successive ranked object successively determined according to the respective priority rank for each object.” Col 24 56-67 System will estimate trajectory of the higher priority vehicles before the lower priority ones

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jammoussi and flowchart tutorial to include the teachings as taught by Haynes as “the priority classification system can include a machine-learned object classifier configured to classify each perceived object, such as by classifying each object as high-priority or low-priority. The use of machine-learned models can improve the speed, quality, and/or accuracy of object priority classification. The improved ability to classify objects according to priority can allow for more efficient use of prediction system resources by, for example, allowing for future states of higher priority objects to be predicted before lower priority objects. Further, this can allow for the predicted future states for higher priority objects to be provided to a motion planning system sooner, reducing overall latency for determining a motion plan, thereby reducing autonomous vehicle response times and enhancing passenger safety and vehicle efficiency.” Col 3-4, 57-5. The addition of the system taught by Haynes increases vehicle safety by predicting the path of surrounding vehicles and objects to give the driver/ driving system a larger warning lead time in the possibility of a collision or hazard. By using the classification system to predict the trajectories of higher priority objects the system will work faster to quicker alert the system of unsafe conditions.

Regarding Claim 16
	As shown in the rejection above, Jammoussi, Haynes and Flowchart tutorial disclosed the limitations of claim 15

	Haynes further teaches:

	wherein the method comprises not determining the at least one estimated trajectory for vehicles below the one of the vehicle in the order. (“An advantage provided by using a low-fidelity prediction system and a high-fidelity prediction system to determine the predicted future state for each object based at least in part on the priority classification for each object is that computing resources can be allocated more efficiently. For example, low-priority objects which have been classified as such due to their likely negligible impact on a vehicle motion plan may not require a sophisticated prediction system, such as the high-fidelity prediction system 124, in order to determine a predicted future state for such objects. For example, low-priority objects located far away from an autonomous vehicle and/or travelling in a direction away from the autonomous vehicle may have little to no impact on the motion plan for the autonomous vehicle. As such, the granularity provided by a goal-oriented prediction system as described herein may provide little to no benefit over a low-fidelity prediction model 122, such as a simple state forward-integration model. Accordingly, by first determining a priority classification for each object, computational resources can be more efficiently allocated for determining predicted future states for each object.” Col 20, 21-40; “At (614), the method (600) can include determining, by the computing system, the predicted future state for each object based at least in part on the determined order. … In some implementations, as soon as the prediction system has determined a predicted future state for each object classified as high-priority, the prediction system can be configured to provide the predicted future states for each high-priority object to a motion planning system.” Col 25, 5-31 System uses the high and low priority classification to save computing resources to quickly and efficiently predict planned paths of objects which could affect the ego vehicle. In the above embodiment, the system does not wait for the insignificant trajectories to be calculated before acting. This is equivalent to not calculating the planned trajectories of the vehicles below the one of the vehicles in the order as the system taught by Haynes does not calculate trajectories of other vehicles which will not affect the own vehicles path. It would have been obvious to use this teaching to save computing resources to enable full computational concentration on more important estimation systems 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi, in further view of Tonguz (U.S. Pub No. 20140278029).


Regarding Claim 19
	As shown in the rejection above, Jammoussi disclosed the limitations of claim 17

	Jammoussi further teaches

wherein the one of the vehicles has access to kinematic data about at least one of the vehicles, “The sensors 35 may detect the external world, for example, radar sensors, scanning laser range finders, light detection and ranging (LIDAR) devices, and image processing sensors such as cameras. The communication system 40 is in communication with the computer 30. The communication system 40 transmits and receives information wirelessly from other communication systems, enabling signals, data and other information to be exchanged via vehicle-to-vehicle communications between the host vehicle 60 and the one or more secondary vehicles 65” Col 3, 15-26. “The computer may further determine the host vehicle 60 is in a queue waiting to proceed through an intersection by determining that another vehicle is detected with a predetermined distance, i.e. 20 ft., in front of the host vehicle 60.” Col 4, 40-44; Ego vehicle (one of the vehicles) System has kinematic information about the other vehicles in terms of the position of the vehicle. See also Col 5-6


Jammoussi does not explicitly teach wherein the method further comprises transmitting the kinematic data to the another vehicle, however Tonguz does explicitly teach:

wherein the one of the vehicles has access to kinematic data about at least one of the vehicles, and wherein the method further comprises transmitting the kinematic data to the another vehicle (“A V2V communications system may be designed and configured to transmit and receive signals communicating DTCP instructions using any one or more of a variety of protocols. For example, a V2V communications system may broadcast signals transmitting DTCP instructions periodically from a vehicle through a process known in the art as "beaconing." As part of the beaconing process, the information described above is communicated at regular intervals and throughout a given geographic area surrounding the vehicle performing the beaconing. Beaconing signals may include, for example, velocity, heading, vehicle type, acceleration (using an in-vehicle accelerometer), vehicle priority status, a network address or other network identifier for the originator, a unique beacon-signal identifier, a timestamp, a lane identifier, and/or an indication of whether the originator is currently a traffic coordinator, among others. In one specific example, beaconing can utilize a beacon packet with the following composition: .parallel.Packet Type|Unique Packet ID|Timestamp|Unique Vehicle Address|Coordinates|Direction|Lane ID.sym.VTL Leader.parallel.. These beaconing signals (e.g., packets) can be received and/or retransmitted by another DTC system similar to the originating system through a V2V system. Furthermore, beaconing signals can be used in cooperation with an onboard location database. The use of a location database with periodically repeated beaconing signals can permit a DTC system to track the location of proximate vehicles. Even further, when a location database and beaconing signals are used along with a travel-route database” [24] System will receive and will retransmit vehicle data to surrounding vehicles. The ego vehicle (one of the) will receive kinematic data about other vehicles and will retransmit it to another vehicle to continue the retransmission of data to ensure the data is known in the general vehicle area

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jammoussi to include the teachings of as taught by Tonguz to ensure other vehicles in the surrounding area have updated information on other surrounding vehicles “DTC system can anticipate travel-priority conflict zones because the system is informed of, at the minimum, the location and velocity of proximate vehicles in the context of known travel-routes. In some examples, this can permit a DTC system to adapt to local vehicle densities and to anticipate, and accommodate, density trends.” [24]. By having updated information, which is received and retransmitted to other vehicles by the ego, the surrounding area vehicles will increase road safety by having up to date information regarding the other vehicles in the vicinity.

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai (U.S. Pat No. 11055997): According to one aspect, a computer-implemented method for communication between a plurality of vehicles at an intersection includes detecting the intersection ahead of a first vehicle. The method includes determining a time of arrival of a first vehicle at the intersection and a time of arrival of a second vehicle at the intersection is approximately the same. Further, the method includes receiving behavior data about the first vehicle for a previous time of duration before the time of arrival of the first vehicle at the intersection, and receiving behavior data about the second vehicle for a previous time of duration before the time of arrival of the second vehicle at the intersection. The method includes transmitting a resolution message including information for determining a right of way maneuver between the first vehicle and the second vehicle at the intersection.

Beller (U.S. Pat No. 11110922): “Techniques for determining to modify a trajectory based on an object are discussed herein. A vehicle can determine a drivable area of an environment, capture sensor data representing an object in the environment, and perform a spot check to determine whether or not to modify a trajectory. Such a spot check may include processing to incorporate an actual or predicted extent of the object into the drivable area to modify the drivable area. A distance between a reference trajectory and the object can be determined at discrete points along the reference trajectory, and based on a cost, distance, or intersection associated with the trajectory and the modified area, the vehicle can modify its trajectory. One trajectory modification includes following, which may include varying a longitudinal control of the vehicle, for example, to maintain a relative distance and velocity between the vehicle and the object.”

McNew (U.S. Pub No. 20090109061): “A method and system for determining right of way for a plurality of mobile units at an intersection. The method and system include collecting position and movement information about the plurality of mobile units approaching the intersection; storing a plurality of rules about right of way at the intersection; accessing information about geometry of the intersection; calculating which one or more of the plurality of the mobile units have right of way to enter the intersection, responsive to the position and movement information, the stored rules and the information about geometry of the intersection; and wirelessly transmitting right of way indication signals to one or more of the plurality of the mobile units.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668